Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00894-CR

                                        Domingo TAMAYO, Jr.,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR0676
                             Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 19, 2018

DISMISSED

           Appellant, Domingo Tamayo Jr., entered into a plea bargain with the State, and pled nolo

contendere to three counts of aggravated assault of a child. The plea bargain contains a separate

“Waiver of Appeal” that states:

           I understand that upon my plea of guilty or nolo contendere, where the punishment
           does not exceed that recommended by the prosecutor and agreed to by me, my right
           to appeal will be limited to only: (1) those matters that were raised by written
           motion filed and ruled on before trial, or (2) other matters on which the trial court
           gives me permission to appeal. I understand that I have this limited right to appeal.
           However, as part of my plea bargain agreement in this case, I knowingly and
           voluntarily waive my right to appeal under (1) and (2) in exchange for the
                                                                                      04-18-00894-CR


       prosecutor’s recommendation, provided that the punishment assessed by the court
       does not exceed our agreement.

       The trial court imposed sentence in accordance with the agreement and signed a certificate

stating this “is a plea-bargain case, and the defendant has NO right of appeal” and “the defendant

has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Tamayo timely filed a notice of

appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a

written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. Ordinarily, “[i]n a

plea bargain case ... a defendant may appeal only: (A) those matters that were raised by written

motion filed and ruled on before trial, or (B) after getting the trial court’s permission to appeal.”

TEX. R. APP. P. 25.2(a)(2). However, when a defendant waives this limited right to appeal, the

defendant may appeal only if the trial court later gives its express permission. See Willis v. State,

121 S.W.3d 400, 403 (Tex. Crim. App. 2003); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.

App. 2003).

       This court must dismiss an appeal “if a certification that shows the defendant has the right

of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). This court gave appellant

notice that the appeal would be dismissed unless the trial court granted permission to appeal and

an amended trial court certification showing appellant has the right to appeal were made part of

the appellate record within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.–San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). Appellant’s appointed

counsel has filed a written response, stating the trial court denied a request to amend the

certification and counsel is unable to demonstrate appellant has a right of appeal. After reviewing


                                                -2-
                                                                                  04-18-00894-CR


the record and counsel’s notice, we agree appellant does not have a right to appeal. See Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s

record to determine whether trial court’s certification is accurate). We therefore dismiss this

appeal. See TEX. R. APP. P. 25.2(d).

                                                PER CURIAM

DO NOT PUBLISH




                                              -3-